DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed 05/18/2022 have been entered. Claims 1-4, 8, 10, 11, 13, and 15 remain pending in the application. 
 Applicant’s argument, filed 05/18/2022, with respect to the drawings have been fully considered and are persuasive. Therefore, the previous objections to the drawings, set forth in the previous office action mailed 02/18/2022, have been withdrawn. 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 101 filed 05/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the instant claim language overcomes the rejection under 101 because the claim is limited to at least a 3-dimensional space. 
Applicant argues that  
…the proposed amendment to claim 1, to include the active step of generating a polyhedron, specifically representing a summary of user input to a machine learning model, comprising three or more dimensions distinguishes over the above-noted basis (i.e., a human can no longer use a pencil and a piece of paper - a two dimensional surface - to draw a table or rectangle to perform the limitations in question) of being part of an alleged abstract idea and accordingly overcomes the rejection…
	The examiner respectfully disagrees. A human can certainty generate a polyhedron (e.g. three dimensions) using a piece of paper. For example, any piece of art that has perspective is drawn such that a house, for example, has three dimensions. Another example would be origami, a Japanese form of paper folding, where the end result is usually some three-dimensional object (e.g. crane, cube, etc.)
Arguing that a human cannot “generate a polyhedron” “comprising three or more dimensions” using a pencil and piece of paper is without substantial merit and thus cannot be considered persuasive.
Additionally, even if, assuming merely for the sake of argument, that a human could not “draw” (e.g. generate) a three-dimensional object, a table with three or more columns would be representative of a summary that has three or more dimensions. For example, if a human were to write down a table with column 1 being age, column 2 being weight, and column 3 being salary, a person of ordinary skill in the art would infer that any point of this example table would be represented in at least a three-dimensional shape (e.g. three dimensional polyhedral) where, for example, axis-1 would contain the age coordinate, axis-2 would contain the weight coordinate, and axis-3 would contain the salary coordinate. And, again, a human could reasonable construct, draw, generate, such a shape (e.g. cube, polyhedral) that contains those points. Above, again, is an example that shows applicant’s arguments are without substantial merit and thus cannot be considered persuasive. 
For at least the above reasons, applicant’s arguments are not persuasive and the rejection under 35 U.S.C 101 is maintained and updated to reflect the instant claim language. 
Applicant's arguments, with respect to 35 U.S.C 103 filed 05/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record does not disclose at least the amended claim language. In particular, the applicant argues that prior art of record, Hore, does not teach or disclose: 
“…wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user-submitted queries…” 
As an initial note, the applicant’s arguments for at least this feature appear to be merely reflective of those presented for conversation and discussed at the interview on 05/12/2022 and thus the examiner refers to that conversation for more details. 
Second, Hore does appear to teach the argued amended claim language when considered under BRI in light of the specification. 
Applicant argues that Hore is limited to a 2-dimensional case and argues: 
However, Applicant respectfully asserts that the "rectangle," by definition a two- dimensional shape, is clearly distinct from a "polyhedron," explicitly defined as comprising three or more dimensions. As plainly stated on pages 336-337 of Hore: 
Let the queried attributes be salary and age. The partitioning algorithm maps the projected two-tuple (salary, age) of each row in R to a two-dimensional space and clusters them into 3 groups represented by the rectangles Bi, B2 and B3. 
Accordingly, Hore does not teach or suggest representing anything as a polyhedron comprising three or more dimensions, let alone "a summary of user input to a machine learning model," as expressly required by the independent claims. Additionally, Applicant submits that the remaining prior art references do not remedy this failure
Examiner respectfully disagrees and it is clear that the applicant has NOT accounted for the full teachings of Hore. 	
Indeed, Hore provides examples of working in higher-dimensions (e.g. 3 or more as the claim requires). As applicant points out, Hore does discuss a two-dimensional case but the applicant fails to account for the fact that at least section 2.2.2 of Hore is NOT limited as applicant suggests and recites, at least in part: 
“A multidimensional dataset R of dimension d is any set of points where each point is specified by an ordered set of d co-ordinates, where each co-ordinate takes values from a specified domain Di…Answering a multidimensional range query q consists of selecting the set of points from R that satisfy the query predicate….” 
Clearly from at least this above citation, Hore is not as limiting as the applicant suggests. Indeed, Hore provides for at least “…[a] multidimensional dataset R of dimension d…” and thus Hore provides for more than a simple 2-dimensional case. 
Indeed, Hore explicitly discusses the summaries in the context of 3-dimensional data.  For example, Section 3.1 Pg. 338 recites, at least in part: 
“Now let us see the case of 3-dimensional data: assume again that we have a fixed bucket B = (b1, b2, b3) and the class of queries with edge fixed lengths (k1, k2, k3) be denoted Qk1, k2, k3…”
Clearly, from at least the above two citations of Hore, it is clear and a person of ordinary skill in the art would infer that Hore is NOT limited to a 2-dimensional case but instead provides for any n-dimensional set of data including 3-dimensions as claimed. 
Therefore, applicant’s arguments are NOT persuasive and the rejection under 35 U.S.C. 103 is maintained and updated to reflect the instant claim language. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: 
With respect to Step 1, independent Claims 1, 10, 15, and 16 appear to be drawn towards a method, product, system, and method respectively. Therefore, the claims pass step 1. 
Analysis of representative Claim 1: 
Revised Step 2A Prong 1 and Prong 2: Do(es) the Claim(s) recite an abstract idea? And, if so, does the claim integrate the abstract idea into a practical application? 
Yes, at least representative Claim 1 recites an abstract idea. 
And, NO, Claim 1 does NOT integrate the abstract idea into a practical application. 
Specifically, claim 1 recites the following limitations: 
generating, for each of multiple users, a summary of user input to a machine learning model, wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
This limitation is considered part of the abstract idea because it recites both a mathematical concept and a mental process. That is, the functionality encompassed by “generating” is simply applying mathematical concepts to data such that the data is represented by a “polyhedron in an n-dimensional space.” As a mental process, this limitation is nothing more than a human, using a pencil and a piece of paper, drawing a shape (e.g. a rectangle, cube, etc.) or drawing a table (e.g. rows and columns) and placing the user input (e.g. by filling out the table) with the data submitted. For clarity of record, the examiner notes that a table, under BRI, is equivalent to a “polyhedron in an n-dimensional space.”
This limitation recites the additional element of “…to a machine learning model…” However, this additional element does NOT integrate the recited abstract idea into a practical application because it only generally links the use of the judicial exception to a particular technological environment or field (e.g. databases and/or machine learning) (See MPEP 2106.05(h)
Generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedra
This limitation is considered part of the abstract idea because it recites a mental process. The examiner refers to the example in the response to arguments as presented above. That is, a person could reasonably draw and/or mentally picture a combination of two or more corresponding polyhedra. For example, a person could draw a picture with multiple houses (e.g. multiple polyhedra) and this picture would be the generation of “one or more combinations of two or more summaries”. Additionally, using the table example, a human could write down a table of two different features and then combine those tables into one table (e.g. by creating more columns, merging column values that are redundant, etc.). Thus, as demonstrated, this limitation is part of the abstract idea. 
For clarity of record, this limitation does not appear to have any additional elements that must be further considered. 
comparing the one or more combinations of the polyhedra, to multiple feature class boundaries of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model
This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. That is, the functionality encompassed by “comparing the polyhedra” is nothing more than a human comparing shapes (e.g. a simple evaluation or judgement). As a mathematical concept, the functionality encompassed by “comparing” is nothing more than computing using mathematical equations to compute a difference between the given polyhedrals. The examiner notes, for clarity of record, that the claimed “feature class boundaries of the machine learning model” are, under BRI, nothing more than a polyhedral (e.g. a rectangle). Additionally, the functionality of “partitioning an input space of the machine learning model” is nothing more than a mathematical concept. That is, partitioning, is nothing more than using mathematical equations. 
Similarly to the above limitation, this limitation also recites the additional element of “…of the machine learning model…” However, this additional element does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception (e.g. comparing and partitioning) to a particular technological environment or field of use (e.g. databases and/or machine learning) (See MPEP 2106.05 (h)). 
computing one or more polyhedral correspondence metrics based at least in part on said comparing
This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. Specifically, a mental process, the functionality encompassed by “computing” is nothing more than a human performing basic mathematical operations based on comparing two shapes (e.g. a simple evaluation). Similarly, as a mathematical concept, this limitation is nothing more than using mathematical equations to determine “polyhedral correspondence metrics” (e.g. how similar or different two shapes are). 
The examiner has NOT identified any additional elements in this limitation
identifying, based at least in part on the one or more computed polyhedral correspondence metrics, one or more of the multiple users as candidates for extracting one or more portions of the machine learning model in an adversarial manner
This limitation is considered part of the abstract idea because it recites a mental process. Specifically, the functionality encompassed by “identifying” is nothing more than a human performing a simple evaluation or judgement. For example, given a list of numbers (e.g. computed polyhedral correspondence metrics), a human could reasonable identify which of the numbers is different, unexpected, or otherwise anomalous. Based on this simple observation, the human could reasonable identify that some user (e.g. by way of the numbers) may be acting in an adversarial manner.
This limitation, similarly to the first two limitations, recites the additional element of “the machine learning model”. However, this additional element does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception (e.g. identifying) to a particular technological environment or field of use (e.g. machine learning) (See MPEP 2106.05 (h)). 
generating and outputting an alert, based on the one or more identified users, to at least one entity related to the machine learning model
This limitation is considered part of the abstract idea, because it recites an abstract idea. That is, the functionality encompassed by “Generating and outputting” is nothing more than a human, based on the judgement performed above, circling (e.g. using a pen and a piece of paper) or otherwise emphasizing that a certain number is anomalous (e.g. simple judgment call or opinion). 
This limitation, similarly to the above limitation, recites the additional element of “the machine learning model”. However, this additional element does NOT integrate the abstract idea into a practical application because it only generally links the use of the judicial exception (e.g. identifying) to a particular technological environment or field of use (e.g. machine learning) (See MPEP 2106.05 (h)).
wherein the method is carried out by at least one computing device.
This limitation is considered an additional element. Under Step 2A, Prong 2, this limitation does NOT integrate the abstract idea into a practical application because it merely amounts to using a general purpose computer to perform the abstract idea recited in the above limitations (See MPEP 2106.05(f). 
Step 2B : does the claim contain any additional elements that amount to significantly more than the judicial exception?
	NO, at least representative Claim 1 does NOT contain any additional elements that amount to significantly more than the judicial exception. Specifically, as was noted above, Claim 1 appears to recite the additional elements of: 
“a machine learning model”
“at least one computing device” 
However, these additional elements do not amount to significantly more than the judicial exception at least because they are recited at such a high level of generality that they only generally link the use of the judicial exception to a particular technological environment (e.g. Computers) (See MPEP 2106.05(h)) and additionally merely amount to using a general purpose computer as a tool to perform the abstract idea (MPEP 2106.05(f)). 
Conclusion: Because Claim 1 recites an abstract idea and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, at least representative Claim 1 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 2: 
Claim 2 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 2 additionally recites that “…the machine learning model comprises a decision tree.” However, this additional element does NOT integrate the abstract idea into a practical application nor amounts to significantly more because it only generally links the use of the judicial exception to a particular technological environment (e.g. machine learning) (See MPEP 2106.05(h)).
Because Claim 2 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 2 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 3: 
Claim 3 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 3 additionally recites that “…the machine learning model comprises a neural network.” However, this additional element does NOT integrate the abstract idea into a practical application nor amounts to significantly more because it only generally links the use of the judicial exception to a particular technological environment (e.g. machine learning) (See MPEP 2106.05(h)).
Because Claim 3 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 3 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 4: 
Claim 4 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 4 additionally recites that “…wherein the user input to the machine learning model comprises one or more queries.” However, this additional element does NOT integrate the abstract idea into a practical application nor amounts to significantly more because it is considered insignificant extra-solution activity (MPEP 2106.05(g)). That is, limiting the input data to queries is nothing more than selecting a particular data source or type of data to be manipulated. The courts, as per MPEP 2106.05(g)), having regularly found this selection of data as insignificant. 
Because Claim 4 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 4 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 8: 
Claim 8 is dependent upon Claim 1 and therefore recites the same abstract idea as Claim 1. However, Claim 8 additionally recites that “…determining, based at least in part on the one or more computed polyhedral correspondence metrics, overall model extraction vulnerability of the machine learning model with respect to multiple users.” This limitation is considered part of the abstract idea because it is considered mental process. That is, under BRI, as mentioned above, the correspondence metrics are nothing more than a simple mental calculation or use of a mathematical equation. Based on these numerical values, a human could reasonably (e.g. by a simple evaluation) determine if a machine learning model is vulnerable (i.e. the correspondence metrics are close in value, indicating that a user or multiple users may be close to extracting a model). 
Claim 8 also appears to recite the additional element of “the machine learning model.” Merely for sake of brevity the examiner notes the explanation above that “the machine learning model” does NOT integrate the abstract idea into a practical application nor amounts to significantly more than the judicial exception.
Because Claim 8 recites the same abstract idea as Claim 1 and because Claim 8’s limitations are further considered part of the abstract idea, Claim 8 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
The examiner notes that Claims 10-11, 13, and 15 recite similar subject matter to that of representative Claims 1-9. Therefore, Claims 10-11, 13, and 15 similarly recite an abstract idea without significantly more than the judicial exception. The full analysis of these claims are omitted merely for sake of brevity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claims 1-4, 8, 10, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallam et. al. (“DBSAFE-An anomaly Detection system to Protect Databases from Exfiltration attempts”, NPL 2017) in view of Tramer et al (“Stealing Machine Learning Models via Prediction APIs”, NPL 2016 (provided in applicant’s filed IDS 05/21/2018)) and further in view of Hore et al. (“Secure multidimensional range queries over outsourced data”, NPL 2012) and further in view of Kirmse et al. (“Large Margin Rectangle Learning An Alternative Way to Learn Interpretable and Representative Models”, NPL 2011) and further in view of Talukder et al (“preventing multi-query attack in location-based services”, NPL 2010).
With respect to Claim 1, Sallam teaches A computer-implemented method, the method comprising steps of generating, for each of multiple users, a summary of user input … (Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS). The system automatically builds and maintains profiles of normal user and application behavior, based on their interaction with the monitored database during a training phase. The system then uses these profiles to detect anomalous behavior that deviates from normality…” Pg. 2 Col. 2  “It comprises a profile creator component that uses audit logs as training data to create role profiles and a detection engine that inspects each query for anomalies based on these profiles…Finally, the query interceptor, also referred to as DB activity monitor, gathers the actual queries being made to the target database for inspection…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that creating profiles based on multiple user’s queries teaches “…generating, for each of multiple users, a summary of user input…”).
…
Identifying… one or more of the multiple users as candidates for extracting one or more portions [of data]… in an adversarial manner (Sallam Pg. 5 Col. 2 “Data harvesting is an attack in which this type of anomaly occurs. Since the amount of data in the result of normal queries will be different than that in the anomalous ones, our system can detect anomalous queries of this type…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that a person of ordinary skill in the art would readily infer that because queries are, in Sallam, necessarily associated with an ID number which represents the user who made the query, if a query is detected as anomalous, then, necessarily, the user who made the query would be identified. Further, because a detected query is considered anomalous and, as the title of Sallam suggests, this anomalous query is representative of a user attempting to extract one or more portions from the database (i.e. data records). 
…and generating and outputting an alert, based on the one or more identified users, to at least one entity…(Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS).” Further c.f. figure 1 Note the security operator. The examiner notes that alerting on anomalous queries to a security operator of the system teaches “generating and outputting an alert, based on the one or more identified users, to at least one entity [e.g. security operator]…” 
wherein the steps are carried out by at least one computing device (Sallam c.f. Figure 1 note “Anomaly Detection System”). 
Sallam, however, does not appear to explicitly disclose: 
...user input to a machine learning model…
…wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
Generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedra
comparing the one or more combinations of the polyhedra, to multiple feature class boundaries of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model
computing one or more polyhedral correspondence metrics based at least in part on said comparing
…based at least in part on the one or more computed polyhedral correspondence metrics…extracting one or more portions of the machine learning model...
…related to the machine learning model.
Tramer, however, teaches …user input to a machine learning model…related to the machine learning model…(Tramer c.f. Figure 1. Note that figure 1 shows a basic diagram of a ML (machine learning) model extraction attack. Note that “a data owner” allows others (i.e. users) to make prediction queries (i.e. user input to a machine learning model).).
…comparing [the queries] to multiple feature class boundaries of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…” The examiner notes that attempting to find an unknown ML models decision boundary based on arbitrary queries which are close to a boundary teaches “…comparing [the queries] to multiple feature class boundaries of the machine learning model…”). 
…extracting one or more portions of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…”). 
The examiner notes that It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the database and database records as taught by Sallam with the black-box machine learning model as taught by Tramer because this is nothing more than a simple substitution of one known element (data exfiltration attack (i.e. Sallam)) for another (machine learning model extraction attack (i.e. Tramer)) to obtain predictable results (MPEP 2143(I)(B)). 
In order to make such a finding the examiner must fulfill at least three (3) requirements. 
1. a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. 
In Sallam, the known device is the method and system to detect anomalous queries based on a comparison of a known pattern and to alert a system security operator of the anomalous query(ies). Here, the component(s) are the known database access patterns (i.e. profiles).  
The substitution of Tramer is the substitution of the known component of a machine learning model with known (but unknown to the adversary) decision boundaries (i.e. feature class boundaries.). 
As can be seen, the examiner has set forth a suggested substitution and thus, requirement (1) is fulfilled. 
2. a finding that the substituted components and their functions were known in the art. 
As demonstrated above (see citations to Tramer), the substituted component of a machine learning model (i.e. the feature class boundaries), are known and their function (i.e. to separate a respective class from another) is known. Thus, requirement (2) is fulfilled. 
3. a finding that one of ordinary skill the in the art could have substituted one known element for another, and the result of the substitution would have been predictable. 
Here, the finding is that substituting Sallam’s queries and user profiles patterns with Tramer’s queries and machine learning model decision boundaries would lead to a predictable result. The predictable result would be an anomalous query detection system that compared input queries (i.e. Tramer’s queries) to the decision boundaries of the machine learning model. That is, a person of ordinary skill in the art would readily infer that comparing queries to decision boundaries to detect differences would lead to a predictable result; namely, as Tramer states, the extraction and detection of the decision boundaries of the machine learning model. 
As can be seen, the suggested substitution does not change the principle of operation in both references and the simple substitution leads to a predictable result. Thus, requirement (3) has been fulfilled and therefore a prima facie case of obviousness exists. 
The combination of Sallam and Tramer, however, do not appear to explicitly disclose:
wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
comparing the one or more combinations of the polyhedra …wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model. 
Computing one or more polyhedral correspondence metrics based at least in part on said comparing.
Hore teaches wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries (Hore Pg. 336-337 Cols 2-1. Section 2.2 “The client may want to store values of “salary” and “age” encrypted so that they are not disclosed but still support queries with predicates defined on these attributes. We will assume that data are encrypted at the row level, i.e., each row of the table is encrypted as a single unit which we will refer to as an e-tuple. In a d-dimensional model for the relational data, the d dimensions typically correspond to the attributes which are used in query predicates. To enable queries, the server-side indexing data are generated as follows. The set of data points are partitioned into M d-dimensional buckets on the client…and the bucket label of each record is stored alongside the corresponding e-tuple on the server. The client stores the extents of each of the M rectangular bucks which are then used to determine whether a user query intersects with a bucket…” 
The examiner further notes Fig. 3 (reproduced below), Note especially the dotted box (e.g. rectangle) which represents a user’s query. 
The examiner notes that the dotted box which represents queries by users teaches “generating, for each of multiple users, a summary of user input…, wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space [e.g. Hore’s rectangle], wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input [e.g. Hore’s attributes] and (ii) a number of user- submitted queries [e.g. number of “dots” each representing a data point]”.
Additionally, Hore section 2.2.2 “A multidimensional dataset R of dimension d is any set of points where each point is specified by an ordered set of d co-ordinates, where each co-ordinate takes values from a specified domain Di…Answering a multidimensional range query q consists of selecting the set of points from R that satisfy the query predicate….” Hore Section 3.1 Pg. 338: “Now let us see the case of 3-dimensional data: assume again that we have a fixed bucket B = (b1, b2, b3) and the class of queries with edge fixed lengths (k1, k2, k3) be denoted Qk1, k2, k3…” For additional details the examiner refers to the response to arguments above.). 

    PNG
    media_image1.png
    395
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    616
    media_image2.png
    Greyscale
comparing the one or more combinations of the polyhedra, to multiple feature class boundaries (Hore c.f. Figure 2 and Figure 3 reproduced below.
Further see Pg. 337 Col. 1 “In figure 2, the original CUSTOMER table is shown in the bottom left-hand corner. Let the queried attributes by salary and age. The partitioning algorithm maps the projected two-tuple (salary, age) of each row in R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “comparing the one or more combinations of polyhedra, representative of the generated summaries, to multiple feature class boundaries”.
The examiner additionally notes that because Hore discloses that a respective query (i.e. generated summary) is compared against multiple buckets (i.e. multiple feature class boundaries), a person of ordinary skill in the art would infer that the comparison of a query to multiple boundaries teaches “…one or more combinations of the polyhedra…”
To further clarify, as cited below, prior art of record Taluker teaches that multiple queries are merged into a polyhedral that contains the data of multiple queries. The polyhedral that represents a combination of multiple queries (data) teaches the claimed “one or more combinations of the polyhedra…”).  
computing one or more polyhedral correspondence metrics based at least in part on said comparing (Hore Pg. 339 Section 3.3 “In other words, we want to compute the predictive power of B, i.e., “how well is the adversary able to predict the value of an attribute of a record by simply looking at its bucket label?”. The information conveyed by variable X about Y can be quantified by the mutual information expression…” The examiner further notes the overlap function as described above. The examiner notes that any or all of the overlap function or the mutual information expression teach “computing one or more polyhedral correspondence metrics based at least in part on said comparing…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anomalous queries and machine learning model attack as taught by the combination of Sallam and Tramer modified with the polyhedral data structure, comparison, and correspondence metrics as taught by Hore because this comparison and computation of correspondence metrics would allow the system to known how much a particular user, by a specific query, knowns about the underlying data structure. This, in turn, would improve the systems security (Hore Pg. 339 Section 3.3). 
The combination of Sallam, Tramer, and Hore, however, do not appear to explicitly disclose: 
…of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model
Kirmse, however, teaches ...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model (Kirmse Pg. 1 Abstract “In this paper, we propose a new hyperrectangle based learning method called Large Margin Rectangle Learning (LMRL). The goal of LMRL is to combine the interpretability of decision trees and other rectangle based learning models with the accuracy gain enabled by the large margin principle known from support vector machines…” Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…” Further c.f. Figure 1(b) which shows the decision boundaries as hyperrectangle(s). The examiner notes that depiciting or otherwise representing the decisions boundaries of a machine learning model (e.g. decision tree) as a hyperrectangle teaches “...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the malicious queries and machine learning attack as taught by the combination of Sallam, Tramer, and Hore modified with the polyhedral definition of decision boundaries as taught by Kirmse because using a hyperrectangle (i.e. polyhedral) to represent the decision boundaries of the model would ensure that training examples and testing data is classified correctly (Kirmse Pg. 2 Col. 2). 
The combination of Sallam, Tramer, Hore, and Kirmse, however, do not appear to explicitly disclose: 
Generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedral
Talukder, however, teaches generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedral (Taluker Section 2.1 Multi-Query Attack “we define a multi-query attack as the one where an adversary tires to compromise the actual location of the query issuer with the help of a series of two or more spatial queries involving different cloaking regions…” Next, c.f. Figure 9(a) (reproduced below with examiner annotations). Note specifically, the merging of polyhedrals representative of multiple user queries. This teaches “generating one or more combinations of two or more summaries via combining two or 
    PNG
    media_image3.png
    368
    500
    media_image3.png
    Greyscale
more of the corresponding polyhedral.” 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the polyhedral representation of data input as taught by the combination of Sallam, Tramer, Hore, and Kirmse modified with the merging (i.e. combining) of multiple polyhedral representations of user input as taught by Talukder because combining multiple summaries of user input that are represented as polyhedral would increase the efficiency of processing these user inputs (Talukder Pg. 28 Col. 1 section 4)
With respect to Claim 2, the combination of Sallam, Tramer, Hore, Kirmse, and Taluker teach wherein the machine learning model comprises a decision tree (Tramer Pg. 9 Section 4.2 “Decision tree Path-finding attacks”. Alternatively, see Kirmse Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…”). 
With respect Claim 3, the combination of Sallam, Tramer, Hore, Kirmse, and Taluker teach wherein the machine learning model comprises a neural network (Tramer Pg. 14 Section 6.3 “Neural networks”). 
With respect to Claim 4, the combination of Sallam, Tramer, Hore, Kirmse, and Taluker teach wherein the user input to the machine learning model comprises one or more queries (Tramer c.f. Figure 1. Note that figure 1 shows a basic diagram of a ML (machine learning) model extraction attack. Note that “a data owner” allows others (i.e. users) to make prediction queries (i.e. user input to a machine learning model).). 
	With respect to Claim 8, the combination of Sallam, Tramer, Hore, Kirmse, and Taluker teach determining, based at least in part on the one or more computed polyhedral correspondence metrics, overall model extraction vulnerability of the machine learning model with respect to the multiple users (Pg. 340 Col. 2 Section 3.3.1 “Then, a measure of disclosure risk will be denoted by the adversary’s ability to estimate the true value of a random element chosen from this bucket.” The examiner notes that a person skilled in the art would infer that the higher the disclosure risk, the higher the vulnerability of the machine learning model with respect to the multiple users.). 
With respect to Claim 10, Sallam teaches A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: generate, for each of multiple users, a summary of user input … (Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS). The system automatically builds and maintains profiles of normal user and application behavior, based on their interaction with the monitored database during a training phase. The system then uses these profiles to detect anomalous behavior that deviates from normality…” Pg. 2 Col. 2  “It comprises a profile creator component that uses audit logs as training data to create role profiles and a detection engine that inspects each query for anomalies based on these profiles…Finally, the query interceptor, also referred to as DB activity monitor, gathers the actual queries being made to the target database for inspection…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that creating profiles based on multiple user’s queries teaches “…generating, for each of multiple users, a summary of user input…”).
…
Identify… one or more of the multiple users as candidates for extracting one or more portions [of data]… in an adversarial manner (Sallam Pg. 5 Col. 2 “Data harvesting is an attack in which this type of anomaly occurs. Since the amount of data in the result of normal queries will be different than that in the anomalous ones, our system can detect anomalous queries of this type…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that a person of ordinary skill in the art would readily infer that because queries are, in Sallam, necessarily associated with an ID number which represents the user who made the query, if a query is detected as anomalous, then, necessarily, the user who made the query would be identified. Further, because a detected query is considered anomalous and, as the title of Sallam suggests, this anomalous query is representative of a user attempting to extract one or more portions from the database (i.e. data records). 
…and generate and output an alert, based on the one or more identified users, to at least one entity…(Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS).” Further c.f. figure 1 Note the security operator. The examiner notes that alerting on anomalous queries to a security operator of the system teaches “generating and outputting an alert, based on the one or more identified users, to at least one entity [e.g. security operator]…”)
Sallam, however, does not appear to explicitly disclose: 
...user input to a machine learning model…
…wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
Generate one or more combinations of two or more summaries via combining two or more of the corresponding polyhedra
compare the one or more combinations of the polyhedra, to multiple feature class boundaries of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model
compute one or more polyhedral correspondence metrics based at least in part on said comparing
…based at least in part on the one or more computed polyhedral correspondence metrics…extracting one or more portions of the machine learning model...
…related to the machine learning model.
Tramer, however, teaches …user input to a machine learning model…related to the machine learning model…(Tramer c.f. Figure 1. Note that figure 1 shows a basic diagram of a ML (machine learning) model extraction attack. Note that “a data owner” allows others (i.e. users) to make prediction queries (i.e. user input to a machine learning model).).
…compare [the queries] to multiple feature class boundaries of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…” The examiner notes that attempting to find an unknown ML models decision boundary based on arbitrary queries which are close to a boundary teaches “…comparing [the queries] to multiple feature class boundaries of the machine learning model…”). 
…extracting one or more portions of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…”). 
The examiner notes that It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the database and database records as taught by Sallam with the black-box machine learning model as taught by Tramer because this is nothing more than a simple substitution of one known element (data exfiltration attack (i.e. Sallam)) for another (machine learning model extraction attack (i.e. Tramer)) to obtain predictable results (MPEP 2143(I)(B)). 
In order to make such a finding the examiner must fulfill at least three (3) requirements. 
1. a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. 
In Sallam, the known device is the method and system to detect anomalous queries based on a comparison of a known pattern and to alert a system security operator of the anomalous query(ies). Here, the component(s) are the known database access patterns (i.e. profiles).  
The substitution of Tramer is the substitution of the known component of a machine learning model with known (but unknown to the adversary) decision boundaries (i.e. feature class boundaries.). 
As can be seen, the examiner has set forth a suggested substitution and thus, requirement (1) is fulfilled. 
2. a finding that the substituted components and their functions were known in the art. 
As demonstrated above (see citations to Tramer), the substituted component of a machine learning model (i.e. the feature class boundaries), are known and their function (i.e. to separate a respective class from another) is known. Thus, requirement (2) is fulfilled. 
3. a finding that one of ordinary skill the in the art could have substituted one known element for another, and the result of the substitution would have been predictable. 
Here, the finding is that substituting Sallam’s queries and user profiles patterns with Tramer’s queries and machine learning model decision boundaries would lead to a predictable result. The predictable result would be an anomalous query detection system that compared input queries (i.e. Tramer’s queries) to the decision boundaries of the machine learning model. That is, a person of ordinary skill in the art would readily infer that comparing queries to decision boundaries to detect differences would lead to a predictable result; namely, as Tramer states, the extraction and detection of the decision boundaries of the machine learning model. 
As can be seen, the suggested substitution does not change the principle of operation in both references and the simple substitution leads to a predictable result. Thus, requirement (3) has been fulfilled and therefore a prima facie case of obviousness exists. 
The combination of Sallam and Tramer, however, do not appear to explicitly disclose:
wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
compare the one or more combinations of the polyhedra …wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model. 
Compute one or more polyhedral correspondence metrics based at least in part on said comparing.
Hore teaches wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries (Hore Pg. 336-337 Cols 2-1. Section 2.2 “The client may want to store values of “salary” and “age” encrypted so that they are not disclosed but still support queries with predicates defined on these attributes. We will assume that data are encrypted at the row level, i.e., each row of the table is encrypted as a single unit which we will refer to as an e-tuple. In a d-dimensional model for the relational data, the d dimensions typically correspond to the attributes which are used in query predicates. To enable queries, the server-side indexing data are generated as follows. The set of data points are partitioned into M d-dimensional buckets on the client…and the bucket label of each record is stored alongside the corresponding e-tuple on the server. The client stores the extents of each of the M rectangular bucks which are then used to determine whether a user query intersects with a bucket…” 
The examiner further notes Fig. 3 (reproduced below), Note especially the dotted box (e.g. rectangle) which represents a user’s query. 
The examiner notes that the dotted box which represents queries by users teaches “generating, for each of multiple users, a summary of user input…, wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space [e.g. Hore’s rectangle], wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input [e.g. Hore’s attributes] and (ii) a number of user- submitted queries [e.g. number of “dots” each representing a data point]”.
Additionally, Hore section 2.2.2 “A multidimensional dataset R of dimension d is any set of points where each point is specified by an ordered set of d co-ordinates, where each co-ordinate takes values from a specified domain Di…Answering a multidimensional range query q consists of selecting the set of points from R that satisfy the query predicate….” Hore Section 3.1 Pg. 338: “Now let us see the case of 3-dimensional data: assume again that we have a fixed bucket B = (b1, b2, b3) and the class of queries with edge fixed lengths (k1, k2, k3) be denoted Qk1, k2, k3…” For additional details the examiner refers to the response to arguments above.). 

    PNG
    media_image1.png
    395
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    616
    media_image2.png
    Greyscale
compare the one or more combinations of the polyhedra, to multiple feature class boundaries (Hore c.f. Figure 2 and Figure 3 reproduced below.
Further see Pg. 337 Col. 1 “In figure 2, the original CUSTOMER table is shown in the bottom left-hand corner. Let the queried attributes by salary and age. The partitioning algorithm maps the projected two-tuple (salary, age) of each row in R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “comparing the one or more combinations of polyhedra, representative of the generated summaries, to multiple feature class boundaries”.
The examiner additionally notes that because Hore discloses that a respective query (i.e. generated summary) is compared against multiple buckets (i.e. multiple feature class boundaries), a person of ordinary skill in the art would infer that the comparison of a query to multiple boundaries teaches “…one or more combinations of the polyhedra…”
To further clarify, as cited below, prior art of record Taluker teaches that multiple queries are merged into a polyhedral that contains the data of multiple queries. The polyhedral that represents a combination of multiple queries (data) teaches the claimed “one or more combinations of the polyhedra…”).  
compute one or more polyhedral correspondence metrics based at least in part on said comparing (Hore Pg. 339 Section 3.3 “In other words, we want to compute the predictive power of B, i.e., “how well is the adversary able to predict the value of an attribute of a record by simply looking at its bucket label?”. The information conveyed by variable X about Y can be quantified by the mutual information expression…” The examiner further notes the overlap function as described above. The examiner notes that any or all of the overlap function or the mutual information expression teach “computing one or more polyhedral correspondence metrics based at least in part on said comparing…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anomalous queries and machine learning model attack as taught by the combination of Sallam and Tramer modified with the polyhedral data structure, comparison, and correspondence metrics as taught by Hore because this comparison and computation of correspondence metrics would allow the system to known how much a particular user, by a specific query, knowns about the underlying data structure. This, in turn, would improve the systems security (Hore Pg. 339 Section 3.3). 
The combination of Sallam, Tramer, and Hore, however, do not appear to explicitly disclose: 
…of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model
Kirmse, however, teaches ...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model (Kirmse Pg. 1 Abstract “In this paper, we propose a new hyperrectangle based learning method called Large Margin Rectangle Learning (LMRL). The goal of LMRL is to combine the interpretability of decision trees and other rectangle based learning models with the accuracy gain enabled by the large margin principle known from support vector machines…” Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…” Further c.f. Figure 1(b) which shows the decision boundaries as hyperrectangle(s). The examiner notes that depiciting or otherwise representing the decisions boundaries of a machine learning model (e.g. decision tree) as a hyperrectangle teaches “...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the malicious queries and machine learning attack as taught by the combination of Sallam, Tramer, and Hore modified with the polyhedral definition of decision boundaries as taught by Kirmse because using a hyperrectangle (i.e. polyhedral) to represent the decision boundaries of the model would ensure that training examples and testing data is classified correctly (Kirmse Pg. 2 Col. 2). 
The combination of Sallam, Tramer, Hore, and Kirmse, however, do not appear to explicitly disclose: 
Generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedral
Talukder, however, teaches generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedral (Taluker Section 2.1 Multi-Query Attack “we define a multi-query attack as the one where an adversary tires to compromise the actual location of the query issuer with the help of a series of two or more spatial queries involving different cloaking regions…” Next, c.f. Figure 9(a) (reproduced below with examiner annotations). Note specifically, the merging of polyhedrals representative of multiple user queries. This teaches “generating one or more combinations of two or more summaries via combining two or 
    PNG
    media_image3.png
    368
    500
    media_image3.png
    Greyscale
more of the corresponding polyhedral.” 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the polyhedral representation of data input as taught by the combination of Sallam, Tramer, Hore, and Kirmse modified with the merging (i.e. combining) of multiple polyhedral representations of user input as taught by Talukder because combining multiple summaries of user input that are represented as polyhedral would increase the efficiency of processing these user inputs (Talukder Pg. 28 Col. 1 section 4)
With respect to Claim 11, the combination of Sallam, Tramer, Hore, Kirmse, and Taluker teach determine, based at least in part on the one or more computed polyhedral correspondence metrics, overall model extraction vulnerability of the machine learning model with respect to the multiple users (Hore Pg. 340 Col. 2 Section 3.3.1 “Then, a measure of disclosure risk will be denoted by the adversary’s ability to estimate the true value of a random element chosen from this bucket.” The examiner notes that a person skilled in the art would infer that the higher the disclosure risk, the higher the vulnerability of the machine learning model with respect to the multiple users.). 

With respect to Claim 13, the combination of Sallam, Tramer, Hore, Kirmse, and Taluker teach wherein the machine learning model comprises at least one of (i) a decision tree and (ii) a neural network (Tramer Pg. 9 Section 4.2 “Decision tree Path-finding attacks”. Alternatively, see Kirmse Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…” Tramer Pg. 14 Section 6.3 “Neural networks”). 
With respect to Claim 15, Sallam teaches A system comprising: a memory; and at least one processor operably coupled to the memory and configured for: generating, for each of multiple users, a summary of user input … (Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS). The system automatically builds and maintains profiles of normal user and application behavior, based on their interaction with the monitored database during a training phase. The system then uses these profiles to detect anomalous behavior that deviates from normality…” Pg. 2 Col. 2  “It comprises a profile creator component that uses audit logs as training data to create role profiles and a detection engine that inspects each query for anomalies based on these profiles…Finally, the query interceptor, also referred to as DB activity monitor, gathers the actual queries being made to the target database for inspection…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that creating profiles based on multiple user’s queries teaches “…generating, for each of multiple users, a summary of user input…”).
…
Identifying… one or more of the multiple users as candidates for extracting one or more portions [of data]… in an adversarial manner (Sallam Pg. 5 Col. 2 “Data harvesting is an attack in which this type of anomaly occurs. Since the amount of data in the result of normal queries will be different than that in the anomalous ones, our system can detect anomalous queries of this type…” Pg. 5 Col. 1 “The mediator has a hash-table that maps the identifier of each table to the list of training queries corresponding to this table. Each query has the ID of the role of the user who submitted this query and the selectivity of the table in this query…” The examiner notes that a person of ordinary skill in the art would readily infer that because queries are, in Sallam, necessarily associated with an ID number which represents the user who made the query, if a query is detected as anomalous, then, necessarily, the user who made the query would be identified. Further, because a detected query is considered anomalous and, as the title of Sallam suggests, this anomalous query is representative of a user attempting to extract one or more portions from the database (i.e. data records). 
…and generating and outputting an alert, based on the one or more identified users, to at least one entity…(Sallam Pg. 1 Abstract “In this paper, we present the design and evaluation of DBSAFE, a system to detect, alert on, and respond to anomalies in database access designed specifically for relational database management systems (DBMS).” Further c.f. figure 1 Note the security operator. The examiner notes that alerting on anomalous queries to a security operator of the system teaches “generating and outputting an alert, based on the one or more identified users, to at least one entity [e.g. security operator]…” 
wherein the steps are carried out by at least one computing device (Sallam c.f. Figure 1 note “Anomaly Detection System”). 
Sallam, however, does not appear to explicitly disclose: 
...user input to a machine learning model…
…wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
Generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedra
comparing the one or more combinations of the polyhedra, to multiple feature class boundaries of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model
computing one or more polyhedral correspondence metrics based at least in part on said comparing
…based at least in part on the one or more computed polyhedral correspondence metrics…extracting one or more portions of the machine learning model...
…related to the machine learning model.
Tramer, however, teaches …user input to a machine learning model…related to the machine learning model…(Tramer c.f. Figure 1. Note that figure 1 shows a basic diagram of a ML (machine learning) model extraction attack. Note that “a data owner” allows others (i.e. users) to make prediction queries (i.e. user input to a machine learning model).).
…comparing [the queries] to multiple feature class boundaries of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…” The examiner notes that attempting to find an unknown ML models decision boundary based on arbitrary queries which are close to a boundary teaches “…comparing [the queries] to multiple feature class boundaries of the machine learning model…”). 
…extracting one or more portions of the machine learning model… (Tramer Pg. 13 Col. 1 “The lowd-meek attack” “…They presented an attack on any linear classifier, assuming black-box oracle access with membership queries that return just the predicted class label…Their attack uses line searches to find points [i.e. query data points] arbitrarily close to f’s [the targeted machine learning model] decision boundary…and extracts…”). 
The examiner notes that It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the database and database records as taught by Sallam with the black-box machine learning model as taught by Tramer because this is nothing more than a simple substitution of one known element (data exfiltration attack (i.e. Sallam)) for another (machine learning model extraction attack (i.e. Tramer)) to obtain predictable results (MPEP 2143(I)(B)). 
In order to make such a finding the examiner must fulfill at least three (3) requirements. 
1. a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. 
In Sallam, the known device is the method and system to detect anomalous queries based on a comparison of a known pattern and to alert a system security operator of the anomalous query(ies). Here, the component(s) are the known database access patterns (i.e. profiles).  
The substitution of Tramer is the substitution of the known component of a machine learning model with known (but unknown to the adversary) decision boundaries (i.e. feature class boundaries.). 
As can be seen, the examiner has set forth a suggested substitution and thus, requirement (1) is fulfilled. 
2. a finding that the substituted components and their functions were known in the art. 
As demonstrated above (see citations to Tramer), the substituted component of a machine learning model (i.e. the feature class boundaries), are known and their function (i.e. to separate a respective class from another) is known. Thus, requirement (2) is fulfilled. 
3. a finding that one of ordinary skill the in the art could have substituted one known element for another, and the result of the substitution would have been predictable. 
Here, the finding is that substituting Sallam’s queries and user profiles patterns with Tramer’s queries and machine learning model decision boundaries would lead to a predictable result. The predictable result would be an anomalous query detection system that compared input queries (i.e. Tramer’s queries) to the decision boundaries of the machine learning model. That is, a person of ordinary skill in the art would readily infer that comparing queries to decision boundaries to detect differences would lead to a predictable result; namely, as Tramer states, the extraction and detection of the decision boundaries of the machine learning model. 
As can be seen, the suggested substitution does not change the principle of operation in both references and the simple substitution leads to a predictable result. Thus, requirement (3) has been fulfilled and therefore a prima facie case of obviousness exists. 
The combination of Sallam and Tramer, however, do not appear to explicitly disclose:
wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries
comparing the one or more combinations of the polyhedra …wherein the multiple feature class boundaries are represented as polyhedral formed by partitioning an input space of the machine learning model. 
Computing one or more polyhedral correspondence metrics based at least in part on said comparing.
Hore teaches wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space, wherein the n-dimensional space comprises three or more dimensions and is defined based at least in part on (i) a number of query features related to the user input and (ii) a number of user- submitted queries (Hore Pg. 336-337 Cols 2-1. Section 2.2 “The client may want to store values of “salary” and “age” encrypted so that they are not disclosed but still support queries with predicates defined on these attributes. We will assume that data are encrypted at the row level, i.e., each row of the table is encrypted as a single unit which we will refer to as an e-tuple. In a d-dimensional model for the relational data, the d dimensions typically correspond to the attributes which are used in query predicates. To enable queries, the server-side indexing data are generated as follows. The set of data points are partitioned into M d-dimensional buckets on the client…and the bucket label of each record is stored alongside the corresponding e-tuple on the server. The client stores the extents of each of the M rectangular bucks which are then used to determine whether a user query intersects with a bucket…” 
The examiner further notes Fig. 3 (reproduced below), Note especially the dotted box (e.g. rectangle) which represents a user’s query. 
The examiner notes that the dotted box which represents queries by users teaches “generating, for each of multiple users, a summary of user input…, wherein each of the generated summaries is represented as a polyhedron in an n-dimensional space [e.g. Hore’s rectangle], wherein the n-dimensional space is defined based at least in part on (i) a number of query features related to the user input [e.g. Hore’s attributes] and (ii) a number of user- submitted queries [e.g. number of “dots” each representing a data point]”.
Additionally, Hore section 2.2.2 “A multidimensional dataset R of dimension d is any set of points where each point is specified by an ordered set of d co-ordinates, where each co-ordinate takes values from a specified domain Di…Answering a multidimensional range query q consists of selecting the set of points from R that satisfy the query predicate….” Hore Section 3.1 Pg. 338: “Now let us see the case of 3-dimensional data: assume again that we have a fixed bucket B = (b1, b2, b3) and the class of queries with edge fixed lengths (k1, k2, k3) be denoted Qk1, k2, k3…” For additional details the examiner refers to the response to arguments above.). 

    PNG
    media_image1.png
    395
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    616
    media_image2.png
    Greyscale
comparing the one or more combinations of the polyhedra, to multiple feature class boundaries (Hore c.f. Figure 2 and Figure 3 reproduced below.
Further see Pg. 337 Col. 1 “In figure 2, the original CUSTOMER table is shown in the bottom left-hand corner. Let the queried attributes by salary and age. The partitioning algorithm maps the projected two-tuple (salary, age) of each row in R to a two-dimensional space and clusters them into 3 groups represented by the rectangles B1, B2, and B3…” Pg. 339 Col. 1 “In spite of the fact that buckets are allowed to overlap in arbitrary manner, there is no ambiguity in the querying process since we retrieve a buck if and only if it overlaps the query rectangle…” The examiner notes that checking to see if a query rectangle (i.e. generated summary) overlaps known buckets (i.e. multiple feature class boundaries) teaches “comparing the one or more combinations of polyhedra, representative of the generated summaries, to multiple feature class boundaries”.
The examiner additionally notes that because Hore discloses that a respective query (i.e. generated summary) is compared against multiple buckets (i.e. multiple feature class boundaries), a person of ordinary skill in the art would infer that the comparison of a query to multiple boundaries teaches “…one or more combinations of the polyhedra…”
To further clarify, as cited below, prior art of record Taluker teaches that multiple queries are merged into a polyhedral that contains the data of multiple queries. The polyhedral that represents a combination of multiple queries (data) teaches the claimed “one or more combinations of the polyhedra…”).  
computing one or more polyhedral correspondence metrics based at least in part on said comparing (Hore Pg. 339 Section 3.3 “In other words, we want to compute the predictive power of B, i.e., “how well is the adversary able to predict the value of an attribute of a record by simply looking at its bucket label?”. The information conveyed by variable X about Y can be quantified by the mutual information expression…” The examiner further notes the overlap function as described above. The examiner notes that any or all of the overlap function or the mutual information expression teach “computing one or more polyhedral correspondence metrics based at least in part on said comparing…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anomalous queries and machine learning model attack as taught by the combination of Sallam and Tramer modified with the polyhedral data structure, comparison, and correspondence metrics as taught by Hore because this comparison and computation of correspondence metrics would allow the system to known how much a particular user, by a specific query, knowns about the underlying data structure. This, in turn, would improve the systems security (Hore Pg. 339 Section 3.3). 
The combination of Sallam, Tramer, and Hore, however, do not appear to explicitly disclose: 
…of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model
Kirmse, however, teaches ...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model (Kirmse Pg. 1 Abstract “In this paper, we propose a new hyperrectangle based learning method called Large Margin Rectangle Learning (LMRL). The goal of LMRL is to combine the interpretability of decision trees and other rectangle based learning models with the accuracy gain enabled by the large margin principle known from support vector machines…” Pg. 2 Col. 1 “While the hyperrectangles in decision trees form a partitioning of the feature space and thereby define exactly the corresponding decision boundaries…” Further c.f. Figure 1(b) which shows the decision boundaries as hyperrectangle(s). The examiner notes that depiciting or otherwise representing the decisions boundaries of a machine learning model (e.g. decision tree) as a hyperrectangle teaches “...of the machine learning model, wherein the multiple feature class boundaries are represented as polyhedra formed by partitioning an input space of the machine learning model”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the malicious queries and machine learning attack as taught by the combination of Sallam, Tramer, and Hore modified with the polyhedral definition of decision boundaries as taught by Kirmse because using a hyperrectangle (i.e. polyhedral) to represent the decision boundaries of the model would ensure that training examples and testing data is classified correctly (Kirmse Pg. 2 Col. 2). 
The combination of Sallam, Tramer, Hore, and Kirmse, however, do not appear to explicitly disclose: 
Generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedral
Talukder, however, teaches generating one or more combinations of two or more summaries via combining two or more of the corresponding polyhedral (Taluker Section 2.1 Multi-Query Attack “we define a multi-query attack as the one where an adversary tires to compromise the actual location of the query issuer with the help of a series of two or more spatial queries involving different cloaking regions…” Next, c.f. Figure 9(a) (reproduced below with examiner annotations). Note specifically, the merging of polyhedrals representative of multiple user queries. This teaches “generating one or more combinations of two or more summaries via combining two or 
    PNG
    media_image3.png
    368
    500
    media_image3.png
    Greyscale
more of the corresponding polyhedral.” 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the polyhedral representation of data input as taught by the combination of Sallam, Tramer, Hore, and Kirmse modified with the merging (i.e. combining) of multiple polyhedral representations of user input as taught by Talukder because combining multiple summaries of user input that are represented as polyhedral would increase the efficiency of processing these user inputs (Talukder Pg. 28 Col. 1 section 4)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Zhu, Youwen et al. “Security Analysis of Collusion-Resistant Nearest Neighbor Query Scheme on Encrypted Cloud Data”, NPL 2014. Similar inventive concept. 
2. Malik, Tanu et al. “A Black-box approach to Query Cardinality Estimation”, NPL 2007. Section 4.1 Pg. 59 discusses grouping “…queries into templates…” The examiner notes that grouping multiple queries into some multi-dimensional data structure appears to disclose the generated summaries as claimed in at least representative Claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126